Citation Nr: 1338924	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a liver disability, to include hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue on appeal so that the Veteran is afforded every possible consideration.  

The Veteran contends he has a current liver condition related to hepatitis experienced in service.  

The Veteran's service treatment records show he was diagnosed with viral hepatitis in October 1967. 

The Veteran was afforded a VA examination in December 2009.  Lab results showed no evidence of hepatitis B or C but did show hepatitis A serology consistent with past exposure or previous vaccination to hepatitis A but no evidence of current acute infection.  The examiner noted the positive hepatitis A antibody found in the lab test and the Veteran's complaints of easy fatigue, aching and painful joints, abdominal pain, loss of appetite, and yellow urine, opining that the Veteran does not have any other liver problems including chronic hepatitis, liver malignancy, or cirrhosis.

In March 2010 the Veteran underwent another VA examination.  The examiner noted that the Veteran is currently asymptomatic and denied liver problems since being hospitalized for hepatitis in service.  The examiner concluded there was no evidence of active hepatitis.  He stated that an opinion as to whether the Veteran currently has hepatitis A related to his hepatitis infection in service would be provided when lab results were available.  It does not appear an addendum opinion was ever obtained.

A hepatitis panel done at the VA in May 2010 came back negative.

In an April 2012 letter the Veteran's private physician opined that the Veteran has chronic liver disease related to his hepatitis A exposure in service.  The letter does not identify the Veteran's liver disease or any rationale in regard to etiology.

At his May 2013 Board hearing the Veteran testified that he had recently had a sonogram and lab tests done to identify his liver condition.  Although the Veteran indicated his intention to submit those records within 60 days after the hearing, the record does not indicate that he did so.

The Veteran further testified he had been seen by a VA doctor for treatment.  No VA treatment records are included in his claims file.  

Given the lack of clear diagnosis as to what current liver condition, if any, the Veteran currently has, and the conflicting evidence of what current symptoms the Veteran has as a result of that condition, the Board finds a remand is necessary for a new VA examination to be conducted.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records through the present.

2.  Request the Veteran sign a release for the VA to obtain his treatment records from Mission Trails Baptist Hospital, including the sonogram and lab test results he referenced at his Board hearing, or request that he submit those records to the VA himself.

3.  When the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed liver condition.

After a review of the claim file and performing any necessary tests, the examiner should state whether the Veteran has a current liver condition, to include hepatitis.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the condition is related to the Veteran's service, to include his treatment in service for viral hepatitis.  

A complete and thorough rationale for all opinions expressed should be provided, and the report should include a discussion of the Veteran's documented medical history and assertions.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


